16‐3666 
Acerra, Anagnostopoulos, et al. v. Giddens (In Re: Lehman Bros. Inc.) 
 
                       UNITED STATES COURT OF APPEALS 
                           FOR THE SECOND CIRCUIT 
                                                     

                               SUMMARY ORDER 
                                                     
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 25th day of January, two thousand 
eighteen. 
 
PRESENT:  DENNIS JACOBS, 
                   PETER W. HALL, 
                   CHRISTOPHER F. DRONEY, 
                            Circuit Judges.  
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
IN RE: LEHMAN BROTHERS INC., 
                   Debtor, 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ 
 
PAUL ACERRA, MARIA 
ANAGNOSTOPOULOS, CRAIG O. BENSON, 
PAOLA BIRASCHI, DAVID BROOKS, 
STEVEN CHRISTIE, NEIL DUBROW, 
MICHAEL THOMAS ENGLE, DANA FELLER, 
GREGORY FELLER, ROBERTO FRAZAO, 


                                                    1 
PAUL GASPARRO, KENNETH KOLLAR, 
PETER KOLLYDAS, CRAIG KORNETT, 
KAREN KREIGER, ANTOINETTE LA BELLE, 
JOHN LAURINO, ROBERT LAZARUS, JOHN 
D. MARZONIE, MICHAEL MCCULLY, SARA 
MINSTERIS, BRIDGET OʹCONNOR, 
RICHARD PETERS, MICHAEL PETRUCELLI, 
JOHN QUATTROCCHI, BLAYNE ROSS, 
CHARLES RUDNICK, PATRICIA SALLES, 
GREGG SOMMA, NANCY STANTON, 
WENDY UVINO, MICHAEL WHANG, 
KATHLEEN ANN WOJCIK, LUIGI 
ZEPPETELLI, 
                   Claimants‐Appellants, 
 
                   ‐v.‐                                                 16‐3666 
 
JAMES W. GIDDENS, as Trustee for the SIPA 
Liquidation of Lehman Brothers Inc., 
                   Appellee, 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR CLAIMANTS‐APPELLANTS:                         RICHARD J. SCHAGER, JR. 
                                                  (Andrew R. Goldenberg, on the 
                                                  brief), Stamell & Schager, LLP; New 
                                                  York, NY. 
 
FOR APPELLEE:                                     JASON C. BENTON (James B. 
                                                  Kobak, Jr., Christopher K. Kiplok, 
                                                  Karen M. Chau, on the brief), 
                                                  Hughes Hubbard & Reed LLP; New 
                                                  York, NY. 
 
         Appeal from a judgment of the United States District Court for the 
Southern District of New York (Torres, J.). 



                                          2 
        
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court is 
AFFIRMED. 
        
       Appellants appeal from the judgment of the United States District Court 
for the Southern District of New York (Torres, J.), which affirmed the order of the 
Bankruptcy Court for the Southern District of New York (Chapman, J.) 
sustaining the omnibus objections filed by the Trustee appointed for the 
liquidation of Lehman Brothers Inc. (“LBI”).  We assume the parties’ familiarity 
with the underlying facts, the procedural history, and the issues presented for 
review. 
        
       Appellants, former employees of LBI, received part of their compensation 
in cash and part in equity in the form of restricted stock units (“RSUs”).  The 
RSUs converted into common stock in LBI’s parent company, Lehman Brothers 
Holdings, Inc. (“LBHI”), after a five‐year holding period, subject to the 
satisfaction of certain employment‐related conditions.  When LBI entered into 
liquidation pursuant to the Securities Investor Protection Act of 1970, 15 U.S.C. § 
78aaa et seq. (“SIPA”), many employees held RSUs for which the holding period 
had not yet elapsed; LBI also owed RSUs that had not yet been granted to certain 
commission‐based employees.  Appellants now seek cash payments from LBI as 
creditors for the amounts in RSUs they held (the “Equity Award Claims”) and 
for the amounts in RSUs that LBI owed them on the bankruptcy filing date (the 
“Accrued Equity Claims”). 
        
       A district court has appellate jurisdiction over a bankruptcy court decision.  
See 28 U.S.C. § 158(a).  “Review of an order of a district court issued in its 
capacity as an appellate court is plenary.”  In re DeTrano, 326 F.3d 319, 321 (2d 
Cir. 2003) (citation omitted).  “[W]e review the bankruptcy court decision 
independently, accepting its factual findings unless clearly erroneous but 
reviewing its conclusions of law de novo.”  Ball v. A.O. Smith Corp., 451 F.3d 66, 
69 (2d Cir. 2006) (citation and internal quotation marks omitted). 
        
       Section 510(b) of the Bankruptcy Code provides: 
        



                                         3 
            For the purpose of distribution under this title, a claim arising from 
            rescission of a purchase or sale of a security of the debtor or of an 
            affiliate of the debtor, [or] damages arising from the purchase or sale 
            of such a security, . . . shall be subordinated to all claims or interests 
            that are senior to or equal the claim or interest represented by such 
            security, except that if such security is common stock, such claim has 
            the same priority as common stock. 
        
11 U.S.C. § 510(b).  Section 510(b) thus implements the absolute priority rule, 
which gives creditors priority over shareholders in the event of liquidation.  See 
In re Lehman Bros. Holdings Inc., 855 F.3d 459, 470 (2d Cir. 2017) (“In re LBHI”). 
 
       LBHI filed for Chapter 11 bankruptcy on September 15, 2008, and LBI was 
ordered into liquidation pursuant to SIPA on September 19, 2008.  In the separate 
LBHI proceeding, certain former employees (some of whom are claimants in this 
appeal) filed proofs of claim seeking recovery in the form of cash payments for 
compensation that had been paid them in RSUs.  We held in that appeal that the 
claimants’ RSU‐based claims should be subordinated to the claims of general 
creditors because, pursuant to Section 510(b), RSUs are securities, the claimants 
acquired them in a purchase, and the claims based on ownership of the RSUs are 
for damages arising from that purchase.  In re LBHI, 855 F.3d at 465.  Here, the 
Appellants’ Equity Award Claims are identical to the claims asserted in the LBHI 
proceeding for cash payments based on the ownership of RSUs.  In re LBHI is 
therefore dispositive regarding the application of Section 510(b) to the Equity 
Award Claims, which we conclude are subject to mandatory subordination to the 
claims of general creditors.  
        
       Appellants argue that the Accrued Equity Claims, which are not based on 
RSUs but rather the right to receive RSUs, are distinguishable and should not be 
subordinated because the RSUs were not granted at the time of the filing of the 
bankruptcy petition.  Section 510(b) requires subordination if a claimant “took on 
the risk and return expectations of a shareholder, rather than a creditor.”  
Rombro v. Dufrayne (In re Med Diversified, Inc.), 461 F.3d 251, 256 (2d Cir. 
2006).  This policy rationale applies “even if there is no actual sale or purchase 
because even before they receive any stock or extend a line of credit, investors 
and creditors have different expectations.”  Id. at 258 (citation and internal 



                                         4 
quotation marks omitted) (alteration omitted).  Accordingly, subordination 
under Section 510(b) likewise extends to claims for the failure to issue securities if 
the claimant took on the risks and rewards of an equity investor.  Id.; see also In 
re MF Global Holdings, Ltd., No. 11‐15059 (MG), 2014 WL 3882363, *5‐6 (Bankr. 
S.D.N.Y. Aug. 6, 2014) (holding that Section 510(b) extends to a claim for a bonus 
that would have been paid in RSUs), In re Enron Corp., 341 B.R. 141, 162‐63 
(Bankr. S.D.N.Y. 2006) (holding that claims alleging the failure to deliver 
purchased “phantom” stock should be subordinated pursuant to Section 510(b)). 
        
       The bankruptcy court found in the LBHI proceeding that “at all relevant 
times, the RSU Claimants understood that they would be compensated both with 
cash and with rights to become holders of LBHI common stock.  They had a 
bargaining position and a choice as to whether or not to accept and continue 
employment at Lehman.”  In re Lehman Bros. Holdings Inc., 519 B.R. 47, 61 
(Bankr. S.D.N.Y. 2014).1  Accordingly, we held in In re LBHI that the claimants 
took on the risk and return expectations of a shareholder by agreeing to be paid a 
portion of their compensation in the form of RSUs, a type of security that is tied 
to the value of the company’s common stock.  855 F.3d at 481.  The fact that 
certain commission‐based employees in the instant LBI proceeding had not yet 
received the RSUs to which they were entitled when LBI filed for bankruptcy is 
legally insignificant: the record shows that the Appellants “bargained not for 
cash but to become a stockholder” and that they therefore “became bound by the 
choice [they] made to trade the relative safety of cash compensation for the 
upside potential of shareholder status.”  In re Med Diversified, Inc., 461 F.3d at 
256.  Because the Appellants assumed the reward and risk expectations of 
shareholders when they agreed to receive compensation in the form of RSUs, the 
Accrued Equity Claims must also be subordinated. 
        
       Finally, Appellants argue that they have a claim for cash against LBI 
because LBI did not properly novate or assign its RSU‐based compensation 
obligations to LBHI.  But the RSU‐program documents evidence that the 
Appellants never had a right to cash compensation in lieu of the RSUs: “With 
respect to any [RSUs] granted under the Plan, the obligations of the Company or 

1 During a legal sufficiency hearing for Appellants’ claims, Judge Chapman held 
that her LBHI decision also applies to the instant LBI proceeding with respect to 
claims for RSUs and the failure to issue RSUs.  App’x 273‐74 (65:25‐66:4). 

                                          5 
any Subsidiary are limited solely to the delivery of shares of Common Stock . . . 
and in no event shall the Company or any Subsidiary become obligated to pay 
cash in respect of such obligation . . .”  See App’x 512 § 8(b)).  An argument that 
claims for cash for issued RSUs are exempt from Section 510(b) was expressly 
rejected in In re LBHI: “[W]e conclude that the claimants cannot assert claims 
arising from anything other than the purchase of RSUs because they have 
already been paid the compensation they were due in the form of RSUs and, as a 
result, have no right to any other mode of performance.”  855 F.3d at 479.  
Similarly, here, Appellants have rights only to the delivery of LBHI stock after 
the five‐year holding period and the satisfaction of certain employment‐related 
conditions.  Accordingly, the contract‐based novation and assignment arguments 
that Appellants assert do not allow them to avoid subordination of their claims 
pursuant to Section 510(b). 
        
       We have considered Appellants’ remaining arguments and conclude that 
they are without any merit.  The judgment of the district court is AFFIRMED. 
        
                                         FOR THE COURT: 
                                         CATHERINE O’HAGAN WOLFE, CLERK 




                                         6